In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Weiner, J.), dated January 23, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The infant plaintiff, James R. Maher, was injured when he fell while ice skating at the Palisades Ice Arena, which is owned by the defendant, Recreational Management Services Corporation. After his fall, Maher took off the skates he had rented from the defendant, observed that the blade on his right skate was dull, and surmised that the dull blade caused his accident.
There is a triable issue of fact as to whether the accident occurred as a result of a dull ice skating blade. Contrary to the defendant’s contention, the dull blade on a rented skate is not an obvious risk inherent in the sport of ice skating. Santucci, J.P., Altman, Townes and Crane, JJ., concur.